Case 6:18-cv-00602-TH-KNM Document 18 Filed 04/17/20 Page 1 of 1 PageID #: 623



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

   KIMBERLY LYNN CROSS                               §
                                                     §
   vs.                                               §          CIVIL ACTION 6:18cv602
                                                     §
   COMMISSIONER, SOCIAL                              §
   SECURITY ADMINISTRATION                           §


                               ORDER ADOPTING REPORT AND
                             RECOMMENDATION OF THE UNITED
                                STATES MAGISTRATE JUDGE

         The Report and Recommendation of the Magistrate Judge, which contains her findings,

 conclusions, and recommendation for the disposition of this action, has been presented for

 consideration. The Report and Recommendation (ECF 17), filed on April 2, 2020, recommends

 that the decision of the Commissioner be affirmed and that the complaint be dismissed with

 prejudice. No written objections have been filed. The Court therefore ADOPTS the findings and

 conclusions of the Magistrate Judge as those of the Court.

         In light of the foregoing, it is

         ORDERED that the decision of the Commissioner is AFFIRMED and this Social Security

 action is DISMISSED WITH PREJUDICE. It is further

         ORDERED that any motion not previously ruled on is DENIED.

         SIGNED this the 17 day of April, 2020.




                                            ____________________________
                                            Thad Heartfield
                                            United States District Judge
